Case: 08-10329 Document: 00511284401 Page: 1 Date Filed: 11/04/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          November 4, 2010
                                     No. 08-10329
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

EDGAR JOE COFER, III, also known as Little Joe,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Northern District of Texas
                              USDC No. 5:02-CR-94-1


Before KING, BENAVIDES and ELROD, Circuit Judges.
PER CURIAM:*
       Edgar Joe Cofer, III, federal prisoner # 28746-177, pleaded guilty to one
count of conspiring to distribute and to possess with intent to distribute more
than five kilograms of cocaine with intent to manufacture, distribute, and
possess with intent to distribute more than 50 grams of crack; he is serving a
240-month prison sentence. Before this court is Cofer’s appeal of the district
court’s order denying his motion for reduction of sentence pursuant to 18 U.S.C.
§ 3582(c)(2). Cofer contends that the district court erred by denying his motion

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 08-10329 Document: 00511284401 Page: 2 Date Filed: 11/04/2010

                                  No. 08-10329

based on its conclusion that he posed a threat to public safety, as evidenced by
the enhancement he received to his base offense level due to his leadership role.
In addition, he contends that a reduction in sentence was merited because he
has behaved well in prison and availed himself of programs offered there.
      These arguments do not suffice to show that the district court abused its
discretion in connection with its denial of Cofer’s § 3582(c) motion. United States
v. Evans, 587 F.3d 667, 672 (5th Cir. 2009), cert. denied, 130 S. Ct. 3462 (2010).
The judgment of the district court is AFFIRMED.




                                        2